Citation Nr: 0609254	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
November 1984. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for headaches.  In August 2004, the 
Board, in part, denied service connection for headaches and 
the veteran appealed to the Court of Appeals for Veterans 
Claims (Court).  In November 2005, the Court ordered the part 
of the Board's decision denying service connection for 
headaches vacated and ordered compliance with a joint motion 
for remand.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In order to comply with the Joint Motion for Remand and the 
Order of the Court, additional development is necessary.

The veteran seeks service connection for residual conditions 
of injuries that he sustained in an automobile accident 
during active service in 1984.  He also seeks service 
connection for hypertension and headaches that he contends 
were first manifested in service.  

Concurrent with the denial of service connection for 
headaches in August 2004, the Board remanded the issues of 
service connection for a fracture of the left zygoma, 
lacerations of the head, and hypertension for further 
development by the RO.  In the joint motion for remand, the 
parties agreed that service connection for headaches is 
intertwined with service connection for hypertension, 
fracture of the left zygoma, and lacerations of the head 
(residuals for injuries in the automobile accident).  

The veteran stated that he was treated for headaches in 
service and that he was told that they were related to high 
blood pressure.  Since the Board remanded the claim for 
hypertension, the claim for headaches should be considered as 
a possible secondary condition.  38 C.F.R. § 3.310 (2005); 
Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001). 

On remand, a medical opinion should be obtained to determine 
whether current headaches may be attributed to his 
hypertension or his in-service automobile accident.

Accordingly, the case is REMANDED for the following action:

1.  Review and complete the actions 
required by the Board's previous remand 
of August 2004. 

2.  In addition, obtain a VA medical 
opinion to determine the nature, 
severity, and etiology of the veteran's 
current headache condition.  The examiner 
should provide an opinion as to whether 
it is as likely as not (50 percent 
probability or more) that any headache 
condition is due to or the result of his 
hypertension or his in-service automobile 
accident.

3.  Then, readjudicate the claim for 
service connection for headaches.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


